PER CURIAM.
This is an appeal by the defendant, Carl Morris, of the sentences imposed following his convictions for aggravated assault and unlawful possession of a firearm while engaged in a criminal offense.
The trial court sentenced the defendant under the Youthful Offender Act to a three-year term of imprisonment, followed by two years’ probation, and also ordered that the defendant serve a three-year minimum because the crime involved a firearm, Section 775.087(2), Florida Statutes (1979), but suspended the entry of the possession charge.
We affirm the action of the trial judge in all regards, except we modify the provision of the sentence requiring a three-year minimum of time served by striking this provision from the sentence. See: State v. Hegstrom, 401 So.2d 1343 (Fla.1981); Whitlock v. State, 404 So.2d 795 (Fla. 3d DCA 1981); Guerrero v. State, 407 So.2d 261 (Fla. 3d DCA 1981). Because there is a provision in Section 958.05(3), Florida Statutes (1979) for a minimum one-year sentence under certain circumstances, we return the matter to the trial court for further consideration.
Affirmed in part, reversed in part with directions.